Citation Nr: 1608131	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2013, the Board remanded this case to schedule the Veteran for his requested a hearing at the RO closest to his residence.  This hearing was scheduled for June 2014, but the Veteran failed to appear.  Although the notice letter was initially returned, it was resent to the Veteran's correct address.  Further, the Veteran indicated in a June 2014 letter that he would not be able to attend the hearing.  He has not requested to reschedule the hearing.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is clear and unmistakable evidence that the Veteran had a preexisting left knee disability of Osgood Schlatter's disease (OSD); however, he had increased symptoms after injuries in service; and there is no clear and unmistakable evidence the worsening in service was temporary or was due to natural progress of the disease.


CONCLUSION OF LAW

The criteria for service connection for the current left knee disability have been met.  38 U.S.C.A. §§ 1110, 111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service, even if it is first diagnosed after discharge, when all of the evidence establishes that the current disability was incurred or aggravated in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.304.

If there is an approximate balance of positive and negative evidence for any material issue, or the evidence is in relative equipoise, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The July 2007 VA examiner diagnosed a current left knee disability--OSD.  This was based on examination that showed tenderness to palpation and prominence of the left tibial tubercle, X-rays interpreted as showing genu varus and osteoarthritis, and a review of the claims file.  The examiner noted that the Veteran had a 2 centimeter scar just medial to the border of his tibial tubercle and had apparently undergone debridement at some point after service.  The Veteran has reported two left knee surgeries in the 1990s, although records of this treatment are not in the claims files.

The Veteran has asserted that his current left knee disability is due to service because he did not have left knee problems prior to service or at the time of entry in 1961, but he continued to have left knee symptoms after injuries in service.  The Veteran has reported injuring his left knee during service in 1962 or 1963.  He specifically reported such injuries from parachute jumps, which were treated through casting for several weeks, pain medication and a temporary profile.  He reports that he was returned to full duty even though he was still having symptoms.  He continued in the same assignment and was discharged from service in 1964 upon completion of his term.  He asserts that, at a minimum, preexisting left knee OSD worsened in service.  See, e.g., August 2008 notice of disagreement, September 2008 and June 2014 statements from Veteran.

There is a presumption of sound condition upon entrance into active duty service unless a defect or disease is noted on the entrance examination.  There are differing standards of proof, depending on whether the condition was "noted."  See 38 U.S.C.A. §§ 1111, 1137, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

Where a condition was not noted at entrance, the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence both that the disability preexisted service and was not aggravated, meaning worsened beyond its natural progression, by service; if the presumption is not rebutted, the claim is treated as one for service incurrence.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

At his August 1961 service entrance examination, the Veteran denied any "trick" or locked knee or bone, joint, or other deformity; and no clinical abnormality was found.  Thus, he is presumed to have been sound at that time.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service treatment records confirm that, when the Veteran sought treatment for left knee pain in late 1962.  At that time he reported a history of OSD at age 13 that was treated with a cast.  Further, X-rays in November 1962 and January 1963 were interpreted to show "old" OSD.  A preexisting condition need not be symptomatic at the time of evaluation to be in existence, so long as it had been diagnosed.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996).  Thus, although he denied any knee problems in his 1961 examination, suggesting that he had no symptoms at that time, there was clear and unmistakable evidence that the Veteran had been diagnosed and had a disability of left knee OSD prior to service.  

As discussed below, however, there is no clear and unmistakable evidence that the Veteran's left knee disability was not aggravated by service.  Thus, the presumption of soundness has not been rebutted, and the claim is for service incurrence.

As noted above, the Veteran has reported ongoing left knee pain after injuries during service in late 1962 or 1963 related to parachute jumps and service duties.  The Veteran is competent to report observable left knee symptoms and history, to include the nature of his injuries in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, the Board finds him credible as to having continuing left knee symptoms that began after service injuries, and his reports are generally consistent with his duties and treatment shown in his available records.

Service records confirm that the Veteran completed basic airborne school in 1962, as well as basic combat training, and he received a parachutist badge.  His military occupational specialty was field artillery operations and intelligence assistant.  See DD Form 214.  Further, he was treated for pain and tenderness of the left knee in both 1962 and 1963 due to knee bends, banging his knee, and hitting his knee on a rock.  

In December 1962, the Veteran reported recent difficulty with knee bends and with banging his knee.  He was placed in a cast for 6 weeks, given a temporary profile, and returned to full duty in January 1963, at which point his condition was noted to be "somewhat improved."  The Veteran was advised to continue physical therapy exercises on his own and wear a protective cushion over his knee.  

In October 1963, the Veteran again sought treatment for left knee pain; he complained of soreness after hitting his knee on a rock two days earlier, and he was noted to have old OSD.  He continued to have left knee pain for the next two months, as noted in a November 1963 treatment record.  

At his July 1964 separation examination, the Veteran denied a "trick" or locked knee, but he reported a bone, joint, or other deformity.  The examiner noted that the Veteran had been treated for left knee OSD and that his left knee was still symptomatic occasionally.  In August 1964, the Veteran denied any change in condition since his last examination before discharge.  

A July 2007 VA examiner noted that the service records showed treatment for left knee OSD in 1962 and 1963, and that the Veteran had reported a history of OSD with casting before service at that time.  The examiner summarized that the left knee was refractory to conservative treatment and was casted during service, and the Veteran had a remittance of symptoms and was returned to duty.  The examiner further recorded that the Veteran did clerical work after service for several years with no pain, and that he developed left knee pain while working as a wall paper hanger for 30 years starting in 1973, which required him to go up and down ladders frequently, and he had a left knee surgery at a private facility, with a small scar.  

The VA examiner opined that the Veteran's left knee OSD was a chronic condition that had begun prior to service, and that the current left knee disability was not caused by service.  The examiner reasoned that OSD is usually a condition that begins in the early preteen years related to repetitive jumping type activities, and the Veteran's service records did document a history back to age 13 of pain in that location.  The examiner also stated, however, that "certainly the heavy labor and jumping activities during service could have exacerbated [the Veteran's] symptoms."  The examiner then stated that the Veteran had a period of symptomatic remittance after treatment during service, and that he had reported a history of remittance of symptoms until well after completion of his military duties.  

The VA examiner's summary of the timing of the Veteran's left knee symptoms is partially inconsistent with the other evidence.  In particular, although the examiner stated that the Veteran had a remittance of symptoms and was returned to full duty in early 1963, the January 1963 treatment record noted that the Veteran continued to have symptoms at that time and was only "somewhat improved."  The Veteran again sought treatment for left knee pain in October 1963, and he reported continuing left knee symptoms at his 1964 service discharge examination.  Further, the Veteran has reported for his claim that he had ongoing left knee pain after his injuries in service, which appears to include symptoms prior to his post-service employment as a wall paper hanger.  There are no contemporaneous records to either confirm or refute these reports.  Thus, the VA examiner's summary that there was a remittance of symptoms after the Veteran's first treatment in service and until many years after service is inconsistent with the other available evidence.  

Accordingly, resolving doubt in the Veteran's favor, the evidence shows that his left knee disability was asymptomatic at the time of service entry and until a service injury in late 1962, and he continued to have left knee symptoms after that time.  The VA examiner acknowledged that his service duties could have exacerbated or aggravated his condition, and there is no opinion that the aggravation was a due to the natural progress of the condition.  The Board is not authorized to remand for development of negative evidence.  Thus, the presumption of soundness has not been rebutted, and the evidence warrants service connection for the Veteran's left knee disability based on incurrence.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.


ORDER

Service connection for the current left knee disability is granted.


REMAND

In September 2008, the Veteran provided an authorization and release (VA Form 21-4142) for records from Posey Hearing Aid Center; and he reported that providers at this facility told him that his hearing loss and tinnitus were most likely due to his noise exposure from artillery in service.  He denied any other acoustic trauma.

In the April 2009 statement of the case, the AOJ advised the Veteran that they had not requested these records because he had not identified the dates of treatment in his 2008 form.  The AOJ apparently did not provide a new form for the Veteran to complete, nor is it clear that the hearing aid center required the dates of treatment.  These records may be relevant to his claims, and VA had a duty to assist.  38 C.F.R. § 3.159.

In addition, the July 2007 VA examiner opined that the Veteran's current hearing loss disability was most likely not due to military acoustic trauma, citing only to normal audiological results at the Veteran's discharge from service.  This is inadequate, as a hearing disability for VA purposes does not need to be shown during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Moreover, the 1961 and 1964 service audiological results may have been reported in ASA units and, therefore, must be converted to the currently used ISO (ANSI) units to determine if they were within normal limits and compare them with current results.  The issue of entitlement to service connection for tinnitus is intertwined with that of service connection for hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete another form to authorize VA to obtain treatment records from Posey Hearing Aid Center, including the dates of treatment.  Then, request copies of any identified records.  Advise him that he may provide the records himself, including the reported opinion of the treatment provider.

If identified records cannot be obtained, notify the Veteran of the missing records, the efforts made, and any further actions that will be taken with regard to the claim.  

2.  After completing the above to the extent possible, forward the entire claims file to the 2007 VA audiological examiner (or another appropriate individual if that examiner is not available) for an addendum report as to the cause of the Veteran's hearing loss and tinnitus.  The examiner should respond to the following:

(a)  What was the most likely standard used in the 1961 and 1964 audiological testing?  If the standard used was other than ISO (ANSI), convert the test results to ISO units.

(b)  Did the Veteran's current hearing loss at least as likely as not (probability of 50 percent or more) have its onset during service, manifest to a compensable degree within one year after service discharge (by August 1965); or was it otherwise incurred as a result of disease or injury (including noise exposure) in service?  

(c)  Did the Veteran's current tinnitus at least as likely as not have its onset during service, or was it otherwise incurred as a result of disease or injury in service?  If hearing loss is found to be related to service, was the tinnitus caused or aggravated by the hearing loss?

(d)  If accepted as true, are the Veteran's reports of noise exposure; disability onset; and symptoms sufficient to show that the current hearing loss or tinnitus is the result of disease or injury in service?

(e)  Is there any medical reason to reject the Veteran's reports?  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered along with other evidence.  

The examiner must provide reasons for all opinions, 

Further, a hearing disability need not be shown at service discharge to warrant service connection.  If hearing loss or tinnitus is found to have had a delayed onset, the examiner should provide reasons for finding that it is or is not related to events in service.


If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or whether there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


